Citation Nr: 0302924	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  97-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right breast 
as a result of treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from July 1958 to May 1960.

This appeal arises from a rating decision dated in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right breast 
as a result of treatment by the Department of Veterans 
Affairs.

By a decision of June 12, 1998, the Board denied the 
veteran's appeal.  She appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision issued on September 14, 2000, the 
Court vacated the Board's decision and remanded the case to 
the Board for further proceedings.  The Board remanded the 
case to the RO in April 2001.  The RO attempted to fulfill 
the Board's and the Court's instructions, but as a result of 
due process concerns and the need for further development, 
the Board must again remand this case to the RO.


REMAND

In its memorandum decision issued on September 14, 2000, the 
Court noted the veteran had testified at a September 1997 
personal hearing before a hearing officer at the RO that her 
surgeon had told her had she been diagnosed with breast 
cancer sooner, she probably would have required a lumpectomy 
instead of a modified-radical mastectomy.  The Court held 
that the hearing officer had a duty under 38 C.F.R. § 
3.103(c)(2) to suggest to the appellant that she obtain any 
available records that would support such a medical opinion.  
Pursuant to the Court's decision, the Board remanded this 
case to the RO for further development in April 2001.  Review 
of the record shows that the RO contacted the surgeon in 
question, but that he replied that he did not remember the 
case and did not have the veteran's records to review.  A 
review of the claims file reveals that many of the treatment 
records in the record bear the surgeon's signature, and that 
he treated the veteran on at least 3 occasions and was 
consulted as how her cancer of the breast should be treated.  
All medical records in the claims file from September 1992 
(the first date upon which it was noted the veteran had never 
had a mammogram through November 1996 (the last date showing 
he treated the veteran, at which time he removed stitches 
from the veteran's right breast) should be forwarded to this 
physician (Dr. Joo), and he should be asked to review the 
record with the determinative medical issues in this case in 
mind.
 
Also, the Board notes that in its most recent supplemental 
statement of the case, the RO adjudicated the veteran's claim 
under 38 U.S.C.A. § 1151 as revised and effective October 1, 
1997.  The veteran's claim was field prior to October 1, 
1997, so that the only issue before VA is whether the veteran 
experienced additional disability as a consequence of VA 
treatment, not whether, in the words of the September 2002 
supplemental statement of the case, the evidence shows that 
"fault on VA's part or an event not reasonably foreseeable 
proximately caused the veteran's additional disability."  
See VAOPGCPREC 40-97 (Dec. 31, 1997).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
and adjudication under the standards applicable in this case 
are essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should again contact the 
surgeon who performed the veteran's March 
1996 surgery for right breast cancer (Dr. 
Joo), and under whose care she remained 
through November 1996.  The RO should 
provide him with all treatment records 
associated with the claims file for the 
period from September 1992 (the first 
date upon which it was noted the veteran 
had never had a mammogram) through 
November 1996 (the last date showing he 
treated the veteran, at which time he 
removed stitches from the veteran's right 
breast).  He should be asked the 
following questions:

a)  From the medical evidence of record, 
does it appear at least as likely as not 
that if the veteran had been provided a 
mammogram in November 1995, that her 
cancer of the right breast would have 
been detected at an earlier stage, thus 
requiring a lumpectomy rather the 
mastectomy performed in March 1996?

b)  From the medical evidence of record, 
does it appear at least as likely as not 
that her medical providers did not 
properly schedule her for a November 1995 
mammogram, as was recommended in November 
1994?

c)  From the medical evidence of record, 
does it appear at least as likely as not 
that a biopsy of the right breast was 
indicated at some date earlier than March 
1996, and if so, would such a biopsy at 
least as likely as not have led to a 
lesser current level of disability of the 
right breast (such as having undergone a 
lumpectomy rather than a mastectomy)?

2.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, she and her representative 
should be provided an appropriate 
supplemental statement of case, 
adjudicated pursuant to 38 U.S.C.A. 
§ 1151 as in effect prior to October 1, 
1997, and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purposes of this REMAND are to obtain clarifying medical 
information and comply with due process of law.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until she receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




